Citation Nr: 0116933	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1969.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That RO denied the claim for TDIU.


REMAND

This case is being remanded for the veteran to be examined 
regarding his unemployability and his psychiatric condition, 
along with a nonservice-connected residuals of a crush injury 
to the left ankle.  He has established service connection for 
post-traumatic stress disorder (PTSD) as 70 percent 
disabling.  There are no other service-connected 
disabilities.  The RO denied the claim on the basis that 
nonservice-connected residuals of a crush injury to the left 
ankle were causing his unemployability, rather than his 
service-connected PTSD.  The RO indicated that the veteran's 
PTSD, when taken alone, was not producing the veteran's 
unemployability.  There is currently no medical opinion 
regarding that decision.  The veteran has indicated that he 
should be afforded a medical examination to discern the 
impact of the PTSD on his unemployability, as separated from 
a nonservice-connected residuals of a crush injury to the 
left ankle.

The veteran indicated on his December 1999 application for 
TDIU that he had completed four years of high school.  He is 
60 years old.  He said at a VA examination in July 1999 that 
he had held about 30 jobs since his separation from active 
military duty.  He was a brakeman for a railroad company for 
four years, then he went to an oil rig for six months.  He 
said that he became a federal firefighter for nine years, and 
since that time, he had worked construction and security 
jobs.  He said that he last worked full time on February 6, 
1998.  Private medical records collectively show that a 
concrete block fell on his left foot on that date.  He is 
currently unemployed.

A July 1998 private treatment record shows that he continued 
to have ankle pain and a chronic ankle strain.  The private 
doctor indicated that the veteran should avoid floor to waist 
lifting and standing for more than two hours continuously, 
and the veteran could work eight hours a day.

A joint stipulation in support of an order approving a lump-
sum settlement to the veteran from March 1999 contains some 
relevant findings.  A private doctor had indicated that the 
veteran had reached "maximum medical improvement" in July 
1998, and he had a three percent impairment rating because of 
the residuals of the crush injury to the left ankle.  He was 
able to return to work with restrictions of lifting no 
greater than 50 pounds occasionally, 20 pounds frequently, 
and he was to avoid any squatting or stooping.

At a July 1999 VA examination, the veteran was diagnosed with 
PTSD, chronic, moderate to severe with symptoms manifest.  
His cognitive function was diminished, and his remote- and 
recent- memory was inadequate.  Concentration, attention 
span, and coping skills were also limited.  The examiner 
assessed a Global Assessment of Functioning score of 50.

VA regulations provide that a total disability evaluation can 
be assigned based on individual unemployability if a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that he or she has one service-connected disability 
rated 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  See 
38 C.F.R. § 4.16(a).  All veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  Further, in determining whether a veteran is 
entitled to TDIU, neither nonservice-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The U.S. Court of Appeals for Veterans Claims has held that 
in the case of a TDIU claim, the duty to assist requires that 
the VA obtain an examination which includes an opinion as to 
what effect the veteran's service-connected disability has on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1999).  The record currently does not contain 
a medical opinion as to whether the veteran is, in fact, 
unemployable, and if so, medical evidence as to the cause of 
that unemployment.  This claim must be remanded for the VA to 
fulfill its obligation to assist the veteran in the 
development of his claim.

Accordingly, the case is remanded for the following 
development:

1.  The RO should contact the veteran and 
determine whether he has any further 
medical documentation related to the 
claim.  If so, he should be given an 
opportunity to attach that documentation 
with the record.  The RO should obtain 
any necessary waiver(s), and any further 
medical documentation, whether private or 
VA, should be associated with the claims 
file.

2.  The veteran should be scheduled for a 
VA orthopedic examination.  All necessary 
tests and studies should be performed by 
the examiner, who should review the 
claims file prior to the interview.  The 
examiner should comment on the degree of 
impairment that the veteran is having to 
his employability because of the 
residuals of the crush injury to the left 
ankle.

3.  The veteran should be scheduled for a 
VA mental disorders examination.  All 
necessary tests and studies should be 
performed by the examiner, who should 
review the claims file prior to the 
interview, including the orthopedic 
examination report.  The examiner is 
requested to offer an opinion as to 
whether the veteran's PTSD is rendering 
the veteran unable to obtain and retain 
substantially gainful employment, as 
distinguished from any other nonservice-
connected disorder.

4.  The RO should review the examination 
reports to ensure that they comply with 
the directives of this remand.  If either 
of the examination reports fail to comply 
with the directives of the remand, it 
should be returned for corrective action.

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an adequate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




